UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1736


ARIANE LEA TIANI KAMENI, a/k/a Ariane Tiani, a/k/a Ariane
Kameni,

                Debtor - Appellee,

          v.

OCWEN LOAN SERVICING, LLC,

                Creditor – Appellant,

TIMOTHY P. BRANIGAN, Trustee,

                Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-00877-PJM; 14-11570)


Submitted:   December 17, 2014              Decided:     January 6, 2015


Before KING and    GREGORY,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy B. Ruhling, II, Richard E. Hagerty, TROUTMAN SANDERS LLP,
Tysons Corner, Virginia, for Appellant.      Ariane Lea Tiani
Kameni, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ocwen Loan Servicing, LLC, appeals from the district

court’s order affirming the bankruptcy court’s order granting

the   Debtor’s    motion   to     extend      the   automatic    stay   in     the

underlying Chapter 13 proceeding.              We have reviewed the record

included   on    appeal,   as    well    as   Ocwen’s   brief,   and    find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the courts below.            Kameni v. Ocwen Loan Serv., LLC, Nos.

8:14-cv-00877-PJM; 14-11570 (D. Md. July 17, 2014).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials    before   this    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2